Citation Nr: 1403253	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-31 948A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than August 10, 2007, for the award of service connection for posttraumatic stress disorder (PTSD), chronic, and depressive disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran had active military service from March 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the Veteran was assigned an effective date of June 30, 2006, for the grant of service connection for PTSD and depressive disorder.  The Veteran disagreed with the effective date assigned.

The Board notes that in a February 2009 rating decision, the RO determined that the assignment of June 30, 2006, as the effective date for the Veteran's award of service connection was the product of clear and unmistakable error (CUE) and that the correct effective date for that award was August 10, 2007.  The Veteran continued to disagree with the effective date assigned, asserting entitlement to an effective date in March 2004.

On October 16, 2012, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, DC.  A transcript of that hearing is available by accessing the Veterans Appeals Control and Locator System (VACOLS).  


FINDINGS OF FACT

1.  The Veteran first filed a claim of service connection for PTSD in March 2004.

2.  The Veteran's March 2006 statement did not constitute a withdrawal of the appeal initiated by the filing of an NOD as to a September 2004 rating decision whereby the Veteran was denied service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of March 2, 2004, for the grant of service connection for PTSD and depressive disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

As noted in the introduction, the Veteran is currently assigned an effective date of August 10, 2007, for his award of service connection for PTSD and depressive disorder.  The Veteran contends that an earlier effective date is warranted.  Specifically, he argues that his effective date should be the date of his March 2004 claim.  Here, there is no question that the Veteran's initially filed claim of service connection for PTSD was received by the RO on March 2, 2004, and was denied by way of a September 2004 rating decision.  There is also no question that the Veteran filed a notice of disagreement (NOD) with the RO's September 2004 denial of his claim.  What is in dispute in the instant case is whether the Veteran withdrew the appeal initialed by the timely filing of his NOD in May 2005.  

Notably, it does not appear as though the RO issued a statement of the case (SOC) in response to the Veteran's May 2005 NOD and a July 2005 e-mail correspondence regarding a Congressional inquiry fails to mention any pending claim of service connection for PTSD.  Then, in a statement received on March 10, 2006, the Veteran requested that the RO "stop all processing on the portion of [his] claim pertaining to PTSD."  In a statement received on March 30, 2006, however, the Veteran elected the Decision Review Officer process and referenced the fact that he filed an NOD as to the issue of, among other things, entitlement to service connection for PTSD.  It is unclear whether the RO then contacted the Veteran regarding his PTSD claim or informed him that his claim was considered withdrawn, but in June 2006, the Veteran submitted a statement wherein he indicated that he "did not wish the appeal to be withdrawn for PTSD."  The Veteran explained that by asking the RO to stop all processing on his claim he was simply requesting more time to submit additional evidence in support of that claim.  In August 2006, the Veteran submitted correspondence wherein he specifically withdrew his appeal as to several matters, but also made a statement regarding his claim of service connection for PTSD.  In response to that filing, the RO provided the Veteran with a letter notifying him that because he was previously denied service connection for PTSD in September 2004, which decision had become final, he would have to submit new and material evidence in order to have his claim "reopened."

The central issue in this case is whether the Veteran's request for the RO to "stop all processing on the portion of [his] claim pertaining to PTSD" constitutes a withdrawal of his appeal.  The Board finds that it does not.  Notably, the applicable regulations provide that appeal withdrawals must include "a statement that the appeal is withdrawn."  38 C.F.R. 20.204(b)(1). (2013).  Although the Veteran requested that the RO stop "processing" his PTSD claim, his statement does not specifically indicate a desire to withdraw his appeal.  Further, it is clear from the Veteran's other submissions that he did not consider his appeal to be withdrawn, which evidence supports a finding that the Veteran's March 2006 statement was not meant to withdraw his appeal but was, as he later explained, intended to be a request for additional time to submit evidence.  Thus, because he did not withdraw his appeal of the RO's initial denial of service connection for PTSD, that claim remained pending from the time it was initially filed in March 2004 until it was granted in June 2008.  Furthermore, VA treatment records dated prior the date of the Veteran's March 2004 claim suggest that the Veteran was suffering from PTSD.  
Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date for his award of service connection for PTSD and depressive disorder back to March 2, 2004, the date of receipt of his claim for such.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).


ORDER

Entitlement to an effective date of March 2, 2004, for the grant of service connection for PTSD and depressive disorder is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


